Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 1 of 14 PageID# 941




                         ,QWKH0DWWHURI

                                 86$
                                  Y
                                6XHLUR

                        5&&&7HUP'D\

                          0DUFK
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 2 of 14 PageID# 942

                                                                                1
                                     US v. Sueiro                       3/15/2019


       1                   UNITED STATES DISTRICT COURT

       2              FOR THE EASTERN DISTRICT OF VIRGINIA

       3                      (Alexandria Division)

       4    -----------------------------------

       5    UNITED STATES OF AMERICA,

       6              Plaintiff,

       7         v.                                          No. 1:17cr284

       8    CHRISTOPHER ROBERT SUEIRO,

       9              Defendant.

      10    -----------------------------------

      11                                            Alexandria, Virginia

      12                                                    March 15, 2019

      13

      14

      15

      16               The above-entitled matter came on to be

      17    heard before the HONORABLE ANTHONY J. TRENGA, Judge

      18    in and for the United States District Court for the

      19    Eastern District of Virginia, located at 401

      20    Courthouse Square, Alexandria, Virginia, commencing

      21    at 10:11 a.m., before Rebecca Monroe, RPR, when were

      22    present on behalf of the respective parties:


     Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 3 of 14 PageID# 943

                                                                                2
                                     US v. Sueiro                       3/15/2019


       1                       A P P E A R A N C E S

       2

       3    ON BEHALF OF THE PLAINTIFF:

       4              KELLEN DWYER, ESQUIRE

       5              JAMES BURKE, ESQUIRE

       6              United States Attorney's Office

       7              Eastern District of Virginia

       8              2100 Jamieson Avenue

       9              Alexandria, Virginia          22314

      10              (703) 299-3700

      11

      12    ON BEHALF OF THE DEFENDANT:

      13              EUGENE GOROKHOV, ESQUIRE

      14              Burnham & Gorokhov, PLLC

      15              1424 K Street, Northwest

      16              Suite 500

      17              Washington, DC      20005

      18              (202) 386-6920

      19

      20

      21

      22


     Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 4 of 14 PageID# 944

                                                                                3
                                     US v. Sueiro                       3/15/2019


       1                        P R O C E E D I N G

       2                        - - - - - - - - - -

       3               THE CLERK:     Criminal Case Number 1:17cr284,

       4    United States versus Christopher Robert Sueiro.               And

       5    counsel will you please note your appearances for

       6    the record.

       7               MR. GOROKHOV:      Your Honor, since the

       8    Government is late, I'll go first.

       9               THE COURT:     All right.

      10               MR. GOROKHOV:      Eugene Gorokhov on behalf

      11    Mr. Sueiro.

      12               MR. DWYER:     Good morning, Your Honor.

      13    Kellen Dwyer and Jim Burke for the United States.

      14               THE COURT:     Thank you.      We're here on two

      15    motions, one is for an additional competency exam of

      16    Mr. Sueiro and the second is a motion to withdraw as

      17    counsel.       I reviewed both motions.       Mr. Gorokhov,

      18    I'd hear anything further you'd like to say about

      19    this.

      20               MR. GOROKHOV:      Yes, Your Honor.       Before I

      21    get into that, if I may, since I have not been able

      22    to meet with Mr. Sueiro -- I've tried to do it again


     Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 5 of 14 PageID# 945

                                                                                4
                                     US v. Sueiro                       3/15/2019


       1    this morning -- there are just two quick things I'd

       2    like to put on the record before the Court and

       3    before Mr. Sueiro, since I haven't been able to meet

       4    with him.

       5               Number 1, I have had an informal discussion

       6    with the Government about the plea offer.             I haven't

       7    been authorized to pursue a formal plea offer, but I

       8    wanted to put on the record that I did discuss that

       9    with the Government.        It would be to one count of

      10    receipt and it would be a plea that would require

      11    Mr. Sueiro to waive the suppression issue.              I just

      12    wanted to put that before the Court --

      13               THE COURT:     All right.

      14               MR. GOROKHOV:      -- In front of Mr. Sueiro.

      15               THE COURT:     All right.

      16               MR. GOROKHOV:      Secondly, the Government has

      17    proposed a number of stipulations.            I think some of

      18    them may be favorable to Mr. Sueiro, but we're not

      19    in a position to sign them because they require, in

      20    my understanding, the consent of the defendant.

      21               THE COURT:     Right.

      22               MR. GOROKHOV:      With respect to the motion


     Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 6 of 14 PageID# 946

                                                                                5
                                     US v. Sueiro                       3/15/2019


       1    to withdraw, Your Honor, I think the -- the -- the

       2    papers largely address the issue.           I think the --

       3    the key here, Your Honor, is that Mr. Sueiro has, in

       4    the past, successfully and productively worked with

       5    other counsel, and he has successfully worked with

       6    two state public defenders, he has had a productive

       7    relationship that ended with the Federal Defender's

       8    Office.

       9               So one thing that's sure, that's definite,

      10    100 percent, is that he will not work with me.               So

      11    the reason I filed a motion to withdraw is because

      12    he's made it clear he does not wish to have me

      13    represent him and I think there's at least some

      14    chance -- a non zero chance that he may have a

      15    productive relationship with another attorney,

      16    should another attorney be appointed.            So I just

      17    wanted to stress that as to the motion to withdraw.

      18               THE COURT:     All right.      Do you want to

      19    speak to the motion for additional competency exam?

      20               MR. GOROKHOV:      Yes, Your Honor.

      21               THE DEFENDANT:       I challenge the

      22    jurisdiction at this time.


     Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 7 of 14 PageID# 947

                                                                                6
                                     US v. Sueiro                       3/15/2019


       1               THE SECURITY OFFICER:        Just have a seat.

       2               THE DEFENDANT:       I also filed a motion to

       3    dismiss for the fact that my Sixth Amendment right

       4    to speedy trial has been violated.            You did not

       5    mention that.      I have it right here, a copy of it.

       6    I just filed --

       7               THE COURT:      Sir, please be quiet.

       8               THE DEFENDANT:       It's my right to file this

       9    motion and to have it addressed in the court.

      10    Furthermore, Mr. Trenga, as you well know, now that

      11    I've issued a challenge to jurisdiction --

      12               THE COURT:      This is --

      13               THE DEFENDANT:       -- you are required by law

      14    to --

      15               THE COURT:      Mr. Sueiro, I'm asking you to

      16    be quiet.

      17               THE DEFENDANT:       By law, once I challenge

      18    jurisdiction, you must, by law --

      19               THE COURT:      Remove him.

      20               THE DEFENDANT:       I'm not leaving on my own

      21    two feet today.      No.    It's my right to do this.

      22               THE SECURITY OFFICER:        Come on.


     Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 8 of 14 PageID# 948

                                                                                7
                                     US v. Sueiro                       3/15/2019


       1               THE DEFENDANT:       It is my right to file this

       2    motion to dismiss.       My -- the day -- the deadline

       3    was May 1st last year.

       4               (The defendant was removed from the

       5    courtroom.)

       6               MR. GOROKHOV:      Your Honor, as to the -- as

       7    to the motion for a competency evaluation, I

       8    think -- I hate -- I don't mean to make light of the

       9    situation, but I think what we have here is

      10    Exhibit A.     And -- and the new information, Your

      11    Honor, the Government has -- has argued that -- that

      12    Mr. Sueiro is essentially trying to game the system.

      13    I would disagree, I think that's their editorial

      14    version of what's happening.

      15               I think what's happening here, Your Honor,

      16    is that Mr. Sueiro has been told by the Court, not

      17    once but twice, exactly what he has to do to

      18    assert -- to assert his right to self

      19    representation, and he's clearly not able to do it,

      20    Your Honor.     He's not able to work with counsel,

      21    he's not able to follow the instructions of the

      22    Court.    And I think that, you know, respectfully I


     Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 9 of 14 PageID# 949

                                                                                  8
                                     US v. Sueiro                         3/15/2019


       1    would submit, Your Honor, I think that's strong

       2    evidence that he's not able to assist in his

       3    defense.

       4               THE COURT:     All right.      Let me hear from

       5    the Government.

       6               MR. DWYER:     Your Honor, we would largely

       7    rest on our papers.       The Court is, I think, well

       8    aware of the situation, I think, generally.              In

       9    terms of the motion to withdraw, I'm not

      10    unsympathetic to the situation --

      11               THE COURT:     What about a competency motion?

      12    I know we've had -- we've had three, four competency

      13    exams.

      14               MR. BURKE:     We had one unofficial and

      15    two --

      16               MR. DWYER:     So three.     I mean, I think --

      17               THE COURT:     Two to one, I think he was

      18    found incompetent in one and competent in two

      19    others.

      20               MR. DWYER:     I believe that's correct.           Some

      21    of this predates my time on this case.             But, yeah, I

      22    mean, again, I'm not a mental health professional so


     Casamo & Associates             703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 10 of 14 PageID# 950

                                                                                 9
                                      US v. Sueiro                       3/15/2019


        1   we differ to what the experts have said.              And, you

        2   know, there is the County of Maryland concern of

        3   there's a speedy trial right; and at a certain point

        4   we want to try to get this case tried if it's at all

        5   possible.

        6               THE COURT:     Mr. Gorokhov.

        7               MR. GOROKHOV:      Yes, Your Honor.       The one

        8   other thing that I pointed out here is that as

        9   Dr. Murray said in his letter and I think the

      10    Government doesn't disagree, which is that

      11    competency is a fluid state.             So, you know, a person

      12    could be competent a year ago and not competent now.

      13                And I -- again, I think the evidence that's

      14    before the Court since I came into the case is

      15    compelling evidence that these prior evaluators did

      16    not have.      I know this is a difficult situation for

      17    everybody.      I know it pains me to ask the Court to

      18    do this because I know Mr. Sueiro doesn't want to be

      19    in this situation with another competency

      20    evaluation, but I also know he doesn't want to be

      21    convicted, and I know he doesn't want to be

      22    represented by me.        So, Your Honor, I think I'm duty


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 11 of 14 PageID# 951

                                                                                10
                                      US v. Sueiro                       3/15/2019


        1   bound to press the issue --

        2               THE COURT:     Right.

        3               MR. GOROKHOV:      -- of competency.

        4               THE COURT:     I understand.      Mr. Gorokhov,

        5   you're in a difficult position.           I'm not going to

        6   grant your motion to withdraw.           Mr. Sueiro obviously

        7   has made it difficult for you to discharge your

        8   normal functions as a lawyer, but there is no reason

        9   to think he would act any differently with any other

      10    lawyer.     You're the second lawyer that we've been

      11    through this with.

      12                I do have concerns about his competency.               I

      13    always have.      The -- the findings and evaluations

      14    notwithstanding the clearly -- exacting a way to be

      15    viewed simply as disruptive and gaming the system,

      16    but it also could be viewed as simply someone who

      17    doesn't understand the process that would be used to

      18    adjudicate his guilt.

      19                It's -- it's with great reluctance that I

      20    am going to order an additional competency exam.

      21    And he'll be -- he'll be -- there's reason to

      22    believe that he is, at this point, incompetent to


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 12 of 14 PageID# 952

                                                                                11
                                      US v. Sueiro                       3/15/2019


        1   stand trial, notwithstanding the earlier findings.

        2   And so the Court will order a competency exam and

        3   continue the trial pending the finding of -- finding

        4   of the evaluator.

        5               What I would like you to do, if possible,

        6   is to have it done locally.          I'm not sure if that's

        7   going to be possible or not.             I'll -- I'll confer

        8   with the probation and see if we can't have it done

        9   locally.

      10                MR. GOROKHOV:      Yes, Your Honor.       And one --

      11                THE COURT:     And if you could facilitate

      12    those discussions, the Court would appreciate it.

      13                MR. GOROKHOV:      Yes, Your Honor.       We can.

      14    And, you know, I don't if the Court wants this to be

      15    done by someone that's appointed.             I know Dr. Murray

      16    is certainly willing to -- to participate in the

      17    process or conduct the competency evaluation, if

      18    that would be possible.

      19                THE COURT:     All right.       Why don't you

      20    consult with the Government and you can agree on the

      21    appointment of the doctor, submit that to the Court.

      22                MR. GOROKHOV:      Thanks, Your Honor.       And


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 13 of 14 PageID# 953

                                                                                12
                                      US v. Sueiro                       3/15/2019


        1   there's a quick issue on the -- the ex parte matter.

        2   I never received a copy of any ex parte order.               I

        3   don't know what the --

        4               THE COURT:     Oh, okay.

        5               MR. GOROKHOV:      If it would be okay with --

        6   with Your Honor, I can just call chambers and

        7   discuss --

        8               THE COURT:     Yes, chambers.

        9               MR. GOROKHOV:      Thank you, Your Honor.

      10                THE COURT:     All right.

      11                MR. BURKE:     Thank you, Your Honor.

      12                THE COURT:     Thank you.

      13                MR. DWYER:     Thank you, Your Honor.

      14                (Whereupon, the proceedings at 10:20 a.m.

      15    were concluded.)

      16

      17

      18

      19

      20

      21

      22


     Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:17-cr-00284-RDA Document 155 Filed 08/19/19 Page 14 of 14 PageID# 954

                                                                                13
                                      US v. Sueiro                       3/15/2019


        1          COMMONWEALTH OF VIRGINIA AT LARGE, to wit:

        2               I, REBECCA MONROE, Court Reporter and

        3   Notary Public in and for the Commonwealth of

        4   Virginia at Large, and whose commission expires

        5   August 31, 2021, do certify that the foregoing is a

        6   true, correct, and full transcript of the

        7   proceedings.

        8               I further certify that I am neither related

        9   to nor associated with any counsel or party to the

      10    proceedings; nor otherwise interested in the event

      11    thereof.

      12

      13

      14
                                    _______________________________
      15

      16                            Rebecca Monroe

      17                            Notary Public

      18                            Commonwealth of Virginia at Large

      19                            Notary No. 7243327

      20

      21

      22


     Casamo & Associates              703 837 0076                  www.casamo.com
